— In an action to restrain the continuance of a strike and picketing and for other relief, in which a temporary injunction pending the trial had been granted (5 A D 2d 869), all the defendants (other than the seven defendants: Charles Blaney, Edward Urso, John Yozzo, Louis Giampieolo, Vincent Gaccione, Tom Napiorsky and S. R. Anniere, against whom the complaint was dismissed) appeal: (1) from so much of a judgment of the Supreme Court, Westchester County, rendered May 12, 1958, after trial before the court without a jury, as dismisses the defendants’ affirmative defenses, grants to plaintiff a permanent injunction against said appellants and declares that they are not entitled to recover any loss or damage by reason of the issuance of the temporary injunction; and (2) from the trial court’s denials of all motions made by appellants prior to and during the trial. Judgment insofar as appealed from affirmed, with costs. No opinion. Appeal from the trial court’s denials of motions dismissed, without costs. The record does not contain any order entered upon such denials which appear to be simply rulings made in the course of the trial. • No appeal lies from such rulings. Nolan, P. J., Beldoek, Ughetta and Pette, JJ., concur.